DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered. 
Response to Amendments
Applicant's claim set filed 1/3/2020 remains under consideration. Claims 1, 3 and 6-7 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US20050043819A1) in view of Hudson et al (2004, Tissue Engineering, 10(9/10): 1346 – 1358; reference U) and Fansa et al (2000, Muscle & Nerve, 23(8): 1227 – 1233; reference V).
Schmidt discloses a nerve graft comprising ruptured cells, sulfobetaine-10 and no anionic detergent (same as agitating the nerve graft in 125 mM sulfobetaine-10, 10 mM phosphate and 50 mM sodium for 15 hours) (see paragraph [0073]).  Specifically, Schmidt discloses that “The nerve tissue was cut into 15 mm segments and placed in a 15 ml conical tube filled with deionized distilled water. All washing steps were carried out at 25°C with agitation. After 7 hours, the water was aspirated and replaced by a solution containing 125 mM sulfobetaine-10 (SB-10), 10 mM phosphate, and 50 mM sodium. The nerves were agitated for 15 hours.” (paragraph [0073]). Schmidt discloses that the tissue graft comprises intact extracellular matrix structures (paragraph [0011]).  Schmidt also discloses that the tissue graft is non-immunogenic (see paragraph [0036]). Schmidt teaches that the graft is stored sterile before use (see claim 35)
Schmidt does not teach that the graft is frozen or that only amphoteric detergents are present.
Hudson teaches methods of making non-immunogenic acellular nerve grafts using only one detergent, including sulfobetaine-10 individually (see abstract, Table 1 and page 1347). Hudson teaches amphoteric and nonionic detergents scored higher than anionic and cationic detergents at preserving the extracellular matrix of the nerve grafts (see col. 1 on page 1352). Hudson teaches that of all the detergents tested, sulfobetaine-10 individually was among the most effective for making nerve grafts with basal lamina preservation (see Table 2 and col. 2 on pages 1349 and 1352). Hudson teaches that freeze–thaw cycles are known to be a useful method for creating acellular nerve grafts (see col. 1 on page 1347). 
Fansa teaches that nerve grafts can be stored frozen for later use (see abstract).

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Regarding the instant Claim 6 recitation “wherein the tissue graft has neurite- promoting activity,” M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties). Since the product of Schmidt in view of Hudson and .

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al (2004, Tissue Engineering, 10(9/10): 1346 – 1358) in view of Fansa et al (2000, Muscle & Nerve, 23(8): 1227 – 1233).
Hudson teaches methods of making non-immunogenic acellular nerve grafts using only one detergent, including sulfobetaine-10 individually (see abstract, Table 1 and page 1347). Hudson teaches amphoteric and nonionic detergents scored higher than anionic and cationic detergents at preserving the extracellular matrix of the nerve grafts (see col. 1 on page 1352). Hudson teaches that of all the detergents tested, sulfobetaine-10 individually was among the most effective for making nerve grafts with basal lamina preservation (see Table 2 and col. 2 on pages 1349 and 1352). Hudson teaches that freeze–thaw cycles are known to be a useful method for creating acellular nerve grafts (see col. 1 on page 1347). 
Hudson does not teach that the graft is sterile frozen.
Fansa teaches that nerve grafts can be stored sterile frozen for later use (see abstract and page 1229).
It would have been obvious to combine Hudson and Fansa to sterile freeze Hudson’s nerve graft treated only with SB-10 detergent. A person of ordinary skill in the art would have had a reasonable expectation of success in sterile freezing Hudson’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be sterile frozen for later use. A person of ordinary skill in the art would have been motivated to sterile freeze Hudson’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be stored frozen for later use and Hudson also teaches that freeze thawing can be useful in making nerve grafts.

Regarding the instant Claim 6 recitation “wherein the tissue graft has neurite- promoting activity,” M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties). Since the product of Hudson in view of Fansa is the same as the claimed product, the product of Hudson in view of Fansa also appear to have the same inherent properties as the claimed product.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
Applicant points to the Declaration by inventor Muir, and alleges that since Schmidt’s method also involves the use of an anionic detergent along with SB-10 and SB-16, and that the SB-10 alone is only an intermediate step, that there is no motivation to freeze the graft at this intermediate step. However, the rejections above now cite to Hudson for teaching that SB-10 
Applicant points to the Declaration by inventor Muir, and alleges that Fox does not teach freezing the graft. However, the rejections above now cite to both Hudson and Fansa for teaching this limitation. Therefore this argument is not persuasive. 

Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653